Appeal by the defendant from an order of Special Term, Supreme Court, Ulster County, granting the motion of the plaintiff for reargument of an order theretofore entered, punishing the plaintiff for contempt of court, and abrogating the provision of that order for the payment of a $200 fine. The plaintiff had been found guilty of contempt of court for having willfully failed to appeal' for examination before trial. The order remitting the fine was well within *791the discretionary power of the Special Term and we find no abuse in the exercise of its discretion. The examination should proceed at a time and place to be specified in the order to be entered herein. Order appealed from unanimously affirmed, with $10 costs to the plaintiff-respondent. Settle order on notice. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ. [See post, p. 917.]